Citation Nr: 1445075	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  06-15 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a Department of Veterans Affairs (VA) rating decision by the Regional Office (RO) in North Little Rock, Arkansas which, in part, denied a TDIU.

In April 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In November 2013, the Board denied the claim.  Thereafter, the Secretary of VA and the Veteran's representative filed a Joint Motion for Remand (JMR) with the Court of Appeals for Veterans Claims (Court).  In that Joint Motion, the parties agreed that the Board's decision failed to ensure that the RO had fully satisfied its duty to assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 

In an Order, the Court vacated the November 2013 decision and remanded the claim to the Board for further development.  The Board will now remand the claim to the RO pursuant to the Court's Order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To associate all VA treatment records with the claims file and to allow the RO to readjudicate the claim following consideration of the additional evidence.

In April 2007, at his hearing before the Board, the Veteran indicated he was receiving treatment for his service-connected disabilities at VA.  In the most recent Supplemental Statement of the Case dated in June 2012, the RO indicated consideration of VA Little Rock Medical Center treatment records from October 14, 2006 to January 6, 2012.   In July 2012, the Veteran's representative submitted a statement indicating the Veteran had "received significant medical treatment" since January 6, 2012 at the Little Rock VAMC.  

After a review of the paper claims file and the electronic claims file on both Virtual VA and the VBMS system, there are only a few VA treatment records dated in 2007 and 2008 that appear.  VA has a duty to obtain records of VA treatment. See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In a TDIU claim, treatment records could provide a better indication as to the effect of the Veteran's service-connected disabilities on his daily life and on his ability to obtain and maintain substantially gainful employment.

Based on this finding, the claim must be remanded for association of all outstanding VA treatment records with the claims file and a readjudication of the claim by the RO based on the additional evidence.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from October 2006 to the present from the Little Rock VA Medical Center and ensure they are associated with the claims file for review by the RO and, if necessary, by the Board.  If the records cannot be obtained or are unavailable, the RO must make a Formal Finding of Unavailability and inform the Veteran so he has the opportunity to provide any such records he may have in his possession.

2.  When the requested development has been completed, the RO should readjudicate the claim.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



